Citation Nr: 1453109	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-28 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for left carpal tunnel syndrome, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

3.  Entitlement to service connection for a positive protein derivative (PPD), to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

4.  Entitlement to service connection for seborrheic dermatitis, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

5.  Entitlement to service connection for an antalgic gait, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

6.  Entitlement to service connection for hyperlipidemia, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

7.  Entitlement to service connection for oral thrush, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

8.  Entitlement to service connection for West Nile virus, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

9.  Entitlement to service connection for meningitis, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

10.  Entitlement to service connection for Bell's palsy, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

11.  Entitlement to service connection for Epstein-Barr syndrome, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

12.  Entitlement to service connection for chronic liver disease, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

13.  Entitlement to service connection for a chronic gastrointestinal disorder, claimed as bowel disorder and gastroesophageal reflux disease (GERD), to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

14.  Entitlement to service connection for chronic anemia, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

15.  Entitlement to service connection for degenerative joint disease of the lumbosacral spine, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

16.  Entitlement to service connection for a chronic acquired psychiatric disability, claimed as anxiety, depression and posttraumatic stress disorder (PTSD), to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

17.  Entitlement to service connection for metabolic acidosis, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

18.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

19.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

20.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

21.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

22.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

23.  Entitlement to service connection for a right foot disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

24.  Entitlement to service connection for a dental disorder, claimed as oral decay, chronic dry mouth, and difficulty with bite, including residuals of dental trauma, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  

25.  Entitlement to service connection for a chronic respiratory disability, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

26.  Entitlement to service connection for a chronic left ankle strain, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

27.  Entitlement to service connection for a gallbladder disorder, status post cholecystectomy, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

28.  Entitlement to service connection for residuals of a ventral hernia, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

29.  Entitlement to service connection for chronic headaches, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

30.  Entitlement to service connection for metabolic system disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

31.  Entitlement to service connection for testicular hypofunction, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

32.  Entitlement to service connection for impotency, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

33.  Entitlement to service connection for myofacial pain syndrome, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

34.  Entitlement to service connection for fibromyalgia, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

35.  Entitlement to service connection for a right shoulder disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

36.  Entitlement to service connection for pancreatic failure, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

37.  Entitlement to service connection for obesity, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

38.  Entitlement to service connection for residuals of a coccyx fracture, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

39.  Entitlement to service connection for residuals of an anal fissure, status post surgery, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

40.  Entitlement to service connection for hypertrophia of the prostate, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

41.  Entitlement to service connection for urinary obstruction, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

42.  Entitlement to service connection for a tic disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

43.  Entitlement to service connection for residuals of an appendectomy, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

44.  Entitlement to service connection for an enlarged spleen, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

45.  Entitlement to service connection for a cervical spine disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.
 
46.  Entitlement to service connection for chronic pain syndrome, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.

47.  Entitlement to service connection for chronic fatigue syndrome, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or to a service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVann, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1980 to February 1984.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of September 2008, January 2009, December 2009, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg Florida, and Louisville, Kentucky.  (The case is currently under the jurisdiction of the RO in Louisville, Kentucky.  

In August 2014, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for degenerative joint disease of the lumbosacral spine, right foot disorder, an acquired psychiatric disorder, a gallbladder disorder, chronic headaches, a metabolic system disorder, metabolic acidosis, testicular hypofunction, impotency, myofacial pain system, fibromyalgia, peripheral neuropathy of both upper and lower extremities, a chronic respiratory disorder, a right shoulder disorder, pancreatic failure, obesity, residuals of a coccyx fracture, an anal fissure, left ankle strain, hypertrophy of the prostate, urinary obstruction, a tic disorder, residuals of an appendectomy, residuals of a ventral hernia, diabetes mellitus, a chronic dental disability, an enlarged spleen, a cervical spine disorder, chronic pain syndrome, and chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  At the videoconference Board hearing in August 2014, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal seeking service connection for right carpal tunnel syndrome; there are no questions of fact or law remaining before the Board in this matter.  

2.  At the videoconference Board hearing in August 2014, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal seeking service connection for left carpal tunnel syndrome; there are no questions of fact or law remaining before the Board in this matter.  

3.  At the videoconference Board hearing in August 2014, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal seeking service connection for PPD, there are no questions of fact or law remaining before the Board in this matter.  

4.  At the videoconference Board hearing in August 2014, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal seeking service connection for seborrheic dermatitis; there are no questions of fact or law remaining before the Board in this matter.  

5.  At the videoconference Board hearing in August 2014, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal seeking service connection for an antalgic gait; there are no questions of fact or law remaining before the Board in this matter.  

6.  At the videoconference Board hearing in August 2014, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal seeking service connection for hyperlipidemia; there are no questions of fact or law remaining before the Board in this matter.  

7.  At the videoconference Board hearing in August 2014, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal seeking service connection for oral thrush; there are no questions of fact or law remaining before the Board in this matter.  

8.  At the videoconference Board hearing in August 2014, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal seeking service connection for West Nile virus; there are no questions of fact or law remaining before the Board in this matter.  

9.  At the videoconference Board hearing in August 2014, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal seeking service connection for meningitis; there are no questions of fact or law remaining before the Board in this matter.  

10.  At the videoconference Board hearing in August 2014, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal seeking service connection for Bell's palsy; there are no questions of fact or law remaining before the Board in this matter.  

11.  At the videoconference Board hearing in August 2014, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal seeking service connection for Epstein-Barr syndrome; there are no questions of fact or law remaining before the Board in this matter.  

12.  The Veteran served on active duty at Camp Lejeune in North Carolina in 1983 and 1984, where two on-base water supply systems were contaminated.

13.  The Veteran has been shown to have chronic liver disease, diagnosed as cirrhosis and nonalcoholic steatohepatitis (NASH), that is related to exposure to contaminated water at Camp Lejeune.

14.  A chronic gastrointestinal disorder, diagnosed as gastric antral vascular ectasis (GAVE), is shown to be related to the Veteran's chronic liver disease.  

15.  Chronic anemia is shown to be related to the Veteran's chronic liver disease.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for right carpal tunnel syndrome.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014). 

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for left carpal tunnel syndrome.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014). 

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for PPD.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014). 

4.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for seborrheic dermatitis.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014). 

5.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for an antalgic gait.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014). 

6.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for hyperlipidemia.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014). 

7.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for oral thrush.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014). 

8.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for West Nile virus.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014). 

9.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for meningitis.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014). 

10.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for Bell's palsy.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014). 

11.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for Epstein-Barr syndrome.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014). 

12.  Resolving all reasonable doubt in favor of the Veteran, chronic liver disease, diagnosed as cirrhosis and NASH, was incurred in service. 38 U.S.C.A. §§ 1110 , 1154 (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2014).

13.  Resolving all reasonable doubt in favor of the Veteran, a chronic gastrointestinal disability, diagnosed as GAVE, is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(a) (2014).  

14.   Resolving all reasonable doubt in favor of the Veteran, chronic anemia is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Inasmuch as the claims of service connection chronic liver disease, a chronic gastrointestinal disorder, diagnosed as GAVE, and anemia are being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice defect or duty to assist failure is harmless.  

Regarding the issues of service connection for right and left carpal tunnel syndrome, PPD, seborrheic dermatitis, an antalgic gait, hyperlipidemia, oral thrush, West Nile virus, meningitis, Bell's palsy, and Epstein-Barr syndrome, the facts are not in dispute and resolution of the claims is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  


Service Connection for Right Carpal Tunnel Syndrome, Left Carpal Tunnel Syndrome, PPD, Seborrheic Dermatitis, an Antalgic Gait, Hyperlipidemia, Oral Thrush, West Nile Virus, Meningitis, Bell's Palsy, and Epstein-Barr Syndrome

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

At the Board hearing before the undersigned in August 2014, the Veteran and his representative indicated that the Veteran wished to withdraw his appeals as to entitlement to service connection for right and left carpal tunnel syndrome, PPD, seborrheic dermatitis, an antalgic gait, hyperlipidemia, oral thrush, West Nile virus, meningitis, Bell's palsy, and Epstein-Barr syndrome that were before the Board.  Hence, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider appeals in these matters, and they are dismissed.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Chronic Liver Disease

Review of the claims file reveals that the Veteran served for a period of time at Camp Lejeune in North Carolina.  His service records indicate that he was stationed at Camp Lejeune in 1983 and 1984. 

The Board notes that the Director of Compensation and Pension Service issued Training Letter 10-03 in April 2010, which was revised in November 2011, in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  In this regard, in the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene, a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  In 2008, the Navy sent an informational outreach letter to those individuals who could be identified as having served there between 1957 and 1987.

The National Academy of Sciences' National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE, and Tetrachloroethylene or PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure. Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, to include hepatic steatosis. NRC uses the category "limited/suggestive evidence of an association" when the evidence is "limited by the inability to rule out chance and bias, including confounding, with confidence" [see page 6, Box 1]. More specifically, the NRC "concluded that the epidemiological studies give some reason to be concerned that sufficiently high levels of the chemical may cause the disease, but the studies do not provide strong evidence that they actually do so" [see page 7]. While the NRC noted that animal testing showed adverse health effects of TCE and PCE, it also noted that the "highest levels of either TCE or PCE measured in the mixed-water samples at Camp Lejeune were much lower than the lowest dose that caused adverse effects in the most sensitive strains and species of laboratory animals. The lower levels of exposure may be of some concern for effects on neurotoxicity and immunotoxicity, but further research is needed to evaluate the specific effects of TCE and PCE and whether they are relevant to humans" [see page 9].

In support of the Veteran's claim of service connection for chronic liver disease, several statements have been submitted from VA physicians.  These statements, including the most recent opinion rendered in December 2013, indicate that the Veteran has been a patient at the Miami VA Medical Center (VAMC) for the past five years and had been referred to the Hepatology division for elevated liver enzymes.  In 2009, the Veteran had a liver biopsy that showed cirrhosis due to NASH.  It was noted that the Veteran had been stationed during service at Camp Lejeune, North Carolina, where he was exposed to VOCs.  It was opined that the Veteran had developed NASH and cirrhosis of the liver due to being exposed to VOCs while on active duty at Camp Lejeune.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  

There is no medical opinion to the contrary of those rendered that support the Veteran's claim of service connection for liver disease. Therefore, resolving any reasonable doubt in favor of the Veteran, the Board concludes that service connection for chronic liver disease, diagnosed as cirrhosis and NASH, is warranted.  

Chronic Gastrointestinal Disorder and Chronic Anemia

Having decided that service connection for chronic liver disease is appropriate, the Board must now address the Veteran's contentions that he has additional disabilities that may be proximately due to or aggravated by his service-connected disability.  Review of the record includes the aforementioned December 2013VA medical opinion, in which the examiner indicated that the Veteran had developed GAVE, a gastrointestinal disability.  In testimony before the undersigned, the Veteran indicated that this disability was the bowel disorder for which he was claiming service connection.  The Board has also associated the claim for GERD, another gastrointestinal disorder with this matter.  The examiner specifically stated that, due to the Veteran's cirrhosis, he had developed GAVE for which he had needed frequent blood transfusions and plasma coagulation procedures.  As such, the competent medical evidence supports a finding of secondary service connection for this chronic gastrointestinal disability, diagnosed as GAVE.  

Similarly, the December 2013 VA medical opinion relates several other symptoms, including anemia, as being related to the Veteran's service-connected liver disease.  As such, the competent medical evidence supports a grant of service connection for anemia as secondary to the Veteran's chronic liver disease.  


ORDER

The appeal seeking service connection for right carpal tunnel syndrome is dismissed.  

The appeal seeking service connection for left carpal tunnel syndrome is dismissed.  

The appeal seeking service connection for PPD is dismissed.  

The appeal seeking service connection for seborrheic dermatitis is dismissed.  

The appeal seeking service connection for an antalgic gait is dismissed.  

The appeal seeking service connection for hyperlipidemia is dismissed.  

The appeal seeking service connection for oral thrush is dismissed.  

The appeal seeking service connection for West Nile virus is dismissed.  

The appeal seeking service connection for meningitis is dismissed.  

The appeal seeking service connection for Bell's palsy is dismissed.  

The appeal seeking service connection for Epstein-Barr syndrome is dismissed.  

Service connection for chronic liver disease, diagnosed as cirrhosis and NASH, is granted.  

Service connection for a chronic gastrointestinal disorder, diagnosed as GAVE, is granted.  

Service connection for chronic anemia is granted.  


REMAND

The Veteran has claimed service connection for multiple additional disabilities, most of which he believes to be related to his exposure to VOCs while stationed at Camp Lejeune or to his now service-connected liver disease.  In addition, several disabilities have been claimed that, it is contended by the Veteran's representative, were manifested during service, but have not been adequately examined by VA.  

Regarding the issue of service connection for degenerative joint disease of the lumbosacral spine, it is noted that the Veteran was treated during service on several occasions for lumbosacral strain and that while a negative nexus opinion was rendered by a VA examiner in August 2008, the basis for the negative opinion was that the Veteran did not have continuity of symptoms since service.  The representative has pointed out the Veteran, in sworn testimony, stated that he had had continuous complaints of low back pain since service.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the Veteran's claim for service connection for diabetes mellitus, it is noted that review of the Veteran's service treatment records (STRs) shows that the Veteran had fasting blood glucose levels while on active duty that would not be considered borderline or somewhat elevated in December 1980 and May 1983.  The Veteran has not been afforded a VA examination to ascertain whether these could represent manifestations of diabetes mellitus.  It has also been contended that diabetes is caused or aggravated by liver disease.  The examiner should investigate this possibility as well.  Regarding the claims of service connection for peripheral neuropathy of each extremity, it is noted that VA treatment records show the neuropathy to be the result of diabetes mellitus; as such, if service connection were to be established for diabetes, an examination to ascertain whether the peripheral neuropathy is the result of diabetes would be appropriate.  It is further noted that treatment records possibly relate the Veteran's right foot complaints to peripheral neuropathy.  As such, if service connection were to be established, an additional opinion regarding this possible relationship would be necessary.  Id.  

Regarding the Veteran's claims for service connection for dental disabilities, including oral decay, dry mouth and difficulty with bite, it is noted that the Veteran was not provided with the specific regulations applicable to service connection for dental benefits, including certification on the DD-214 of receipt of full dental treatment within 90 days prior to separation from service.  See 38 C.F.R. § 3.381.  In addition, as pointed out by the Veteran's representative, the Veteran's STRs show that he sustained an injury of the right jaw in March 1980 while on active duty.  The Board notes that approximately one year later, dental records show that the Veteran received a crown of teeth numbered 29 to 31, which are in the area of the right jaw.  The Board finds that the issue of entitlement to service connection for residuals of dental trauma has been raised by the record and is inextricably intertwined with the issues related to service connection for a dental disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, this matter must be adjudicated by the RO.  

Regarding the Veteran's claims of service connection for metabolic acidosis, a chronic respiratory disability, and residuals of a left ankle strain, it is noted that the Veteran's STRs refer to these disabilities while the Veteran was on active duty.  In this regard, he was noted to have metabolic acidosis in June 1983, shortness of breath in May and June 1983, and a left ankle strain in February 1980.  To date, the Veteran has not been examined to ascertain whether any currently claimed disability may be related to those in-service complaints.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon 20 Vet. App. at 79.  

Regarding the Veteran's claim of service connection for an acquired psychiatric disability, it is noted that several statements submitted by VA physicians in support of the Veteran's claim show that one complication of the Veteran's liver disease is encephalopathy.  Another relates that the Veteran has a mood disorder that may be associated with VOCs to which he was exposed while stationed at Camp Lejeune.  The Board notes that mood disorder is not one of the diseases that have been linked to VOC exposure and that the physician did not provide a complete rationale for the opinion rendered.  It is also not clear to what extent possible encephalopathy may contribute to any acquired psychiatric disorder.  As such, the Board finds that a mental disorders examination is warranted.  Id.  

Finally, the Board notes that the Veteran has claimed a number of  additional disorders (listed as issues 27 through 47) that he contends are related to exposure to VOCs while he was stationed at Camp Lejeune or to his service-connected chronic liver disease.  To date, the Veteran has not been afforded a VA examination to ascertain whether either relationship exists.  After considering the statements in the record, the Board finds that medical examination is warranted.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of degenerative joint disease of the lumbosacral spine.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any degenerative joint disease of the lumbosacral spine is related to service, including complaints of lumbosacral strain during service.  The examiner should comment on the Veteran's contentions regarding continuous symptoms of low back pain since his discharge from service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his diabetes mellitus.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the diabetes mellitus is related to service, including borderline elevated fasting blood sugar readings during service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of peripheral neuropathy of any of his extremities or any right foot disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any peripheral neuropathy or right foot disorder is related to service or related to, or aggravated by, any service-connected disability or diabetes mellitus.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  The AOJ should arrange for the Veteran to undergo a dental examination to ascertain the current nature and etiology of injury of teeth numbered 29 through 31.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran sustained dental trauma with injury of teeth numbered 29 to 31 during service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

5.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of metabolic acidosis.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that metabolic acidosis is related to service, including symptoms noted while the Veteran was on active duty.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

6.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of any chronic respiratory disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any chronic respiratory disorder is related to service, including symptoms of shortness of breath noted during service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

7.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his left ankle disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any left ankle disorder is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

8.  The AOJ should arrange for the Veteran to undergo a mental disorders examination to ascertain the current nature and etiology of any acquired psychiatric disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any acquired psychiatric disorder is related to service or caused or aggravated by a service-connected disease or injury, including possible encephalopathy resulting from chronic liver disease, or diabetes mellitus.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

9.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any of the additional listed disorders (numbered 27 through 47) for which the Veteran is claiming service connection.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any additional claimed disorder is related to service, including exposure to VOCs during service or caused or aggravated by a service-connected disease or injury or diabetes mellitus.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

10.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered.  The SSOC should specifically include the provisions of 38 C.F.R. § 3.381 pertaining to service connection for dental disabilities.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


